cca_2014072511471746 id uilc number release date third party communication date of communication month dd yyyy from sent friday date am to cc bcc subject fw sec_6012 filing_requirements of a foreign_trust which becomes a u s trust or vice-versa hi ---------- please see ---------- email below thanks ------------------ ------------- --------------------- from ------------------ sent friday date am to ------------------ cc --------------------------------------------- subject fw sec_6012 filing_requirements of a foreign_trust which becomes a u s trust or vice-versa --------- as discussed could you please forward this email to ----------------------and process as cca let me know if you have any questions thank you very much --------- in the email below you have asked about the income_tax return filing_requirements of a_trust that converts from a u s trust to a foreign_trust or vice versa for the year of the conversion we conclude that the trust just like an alien individual who has both nonresident and resident status during a single tax_year will have to treat the year of conversion as a dual status tax_year accordingly the trust must both file the proper year-end tax_return form_1041 or form 1040nr and attach a statement showing its income for the part of the year before the conversion sec_6012 sets forth requirements for when an individual or entity is required to file a u s federal_income_tax return in general the united_states imposes income_tax filing_requirements on all u s persons and certain foreign persons including certain foreign trusts with u s owners or other u s nexus for purposes of u s federal_income_tax and reporting sec_7701 defines the term u_s_person to mean a citizen or resident of the u s a domestic_partnership a domestic_corporation any estate other than a foreign_estate and certain trusts sec_7701 defines the term foreign_trust broadly to mean any trust other than a_trust treated as a u_s_person a_trust is defined as a united_states_person if a court within the united_states is able to exercise primary supervision over the administration of the trust the court test and one or more united_states persons have the authority to control all substantial decisions of the trust the control test satisfies both the court test and the control test is treated as a u_s_person for purposes of u s federal_income_tax and reporting a_trust that is not a u_s_person is treated as a foreign_trust sec_7701 e a_trust which sec_7701 a_trust that is a u_s_person simply files form_1041 u s income_tax return for estates and trusts a foreign_trust is treated for tax purposes just like a nonresident_alien and is required to file a form 1040nr u s nonresident_alien income_tax return to report its income from sources within the u s and income that is effectively connected with a u s trade_or_business see instructions for form 1040nr instructions for form_1041 sec_1_6012-1 provides for a dual-status tax_year for nonresident_aliens that become u s citizens or residents during the tax_year or u s citizens and residents that abandon their citizenship and thus become nonresident_aliens during the tax_year individuals that are u s citizens or residents on the last day of the tax_year must file form_1040 and enter dual-status return across the top and attach a statement usually form 1040nr showing their income for the part of the year that they were a nonresident_alien individuals that are nonresident_aliens on the last day of the tax_year must file form 1040nr enter dual-status return across the top and attach a statement usually form_1040 showing income for the part of the year that the individual was a u s citizen or resident see also pub instructions for form 1040nr because a u s trust is treated as a u_s_person and a foreign_trust is treated as a nonresident_alien for tax purposes the dual-status tax_year treatment would apply here as well the only caveat of course is that a form_1041 should be filed in lieu of form_1040 accordingly a foreign_trust that converts to a u s trust should file a form_1041 and should attach a statement form 1040nr as a schedule showing income for the portion of the year that it was a foreign_trust a u s trust that converts to a foreign_trust should file form 1040nr and attach a statement form_1041 as a schedule showing income for the portion of the year that it was a u s trust if you have any questions please do not hesitate to ask regards ------------------ ------------- ------------------
